Citation Nr: 1036330	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-27 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for renal carcinoma with 
metastasis to the lungs and scalp, status post right nephrectomy, 
claimed to be the result of exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to December 
1972, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
February and June 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board is remanding the Veteran's claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Certain chronic diseases, such as malignant tumors (so possibly 
including renal cancer), will be presumed to have been incurred 
in service if manifested to a compensable degree (of at least 10-
percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Also, diseases associated with exposure to certain herbicide 
agents used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree of 
10 percent or more within the time period specified for each 
disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a 
Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), 
he or she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The 
following diseases are associated with herbicide exposure for 
purposes of this presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Turning now to the facts of this particular case.  The Veteran's 
private treatment records document a history of renal cancer and 
resulting need for removal of his right kidney (right 
nephrectomy).  So there is no disputing he has this alleged 
condition and, therefore, satisfies the first and indeed perhaps 
most fundamental requirement of his claim - that is, have proof 
he has this claimed disability.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it, and that, without this minimum level of 
proof, there can be no valid claim).



Consequently, the determinative issue is whether this condition 
is attributable to his military service - including, in 
particular, to any exposure to Agent Orange or other herbicide.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Veteran's claimed disability, renal cancer, is not one of the 
diseases associated with herbicide exposure for purposes of 
presumptive service connection.  See 38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  And as there is no indication his renal 
cancer manifested within one year of his discharge, he also is 
not entitled to presumptive service connection on this basis 
either.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

That said, the Veteran's service personnel records confirm that 
he served in Vietnam from August to November 1969, so it is 
presumed that he was exposed to herbicides while there.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  And, 
moreover, even though he is not entitled to presumptive service 
connection, his claim still must be reviewed to determine whether 
service connection is established on a direct-incurrence basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).  In fact, the Court has specifically held that the 
principles set forth in Combee, which, as mentioned, instead 
concerned exposure to radiation, are nonetheless applicable 
in cases, as here, involving exposure to Agent Orange.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).



Concerning this potential relationship, the Veteran testified 
during his recent June 2010 hearing that he had been told by his 
private physician that his renal cancer is due to exposure to 
Agent Orange during his military service.  The Court has held 
that the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

But in support of this assertion, the Veteran also has submitted 
an April 2006 letter from Dr. H.D. (the private physician that he 
was referring to during his hearing), providing that the Veteran 
has been under his care for several years, with slowly advancing 
metastatic renal cell carcinoma, and that he is aware the Veteran 
may have been exposed to Agent Orange while in service in 
Vietnam.  Dr. H.D. goes on to indicate that the Veteran's renal 
cell cancer may have, in part, been induced by this exposure.

There are a line of precedent cases discussing the lesser 
probative value of opinions that are equivocal, which essentially 
state that it is possible the condition at issue is attributable 
to the Veteran's military service.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 
227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  And these cases 
indicate that, while an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, a 
doctor's opinion phrased in terms tantamount to "may" be related 
to service is an insufficient basis for an award of service 
connection because this is for all intents and purposes just like 
saying the condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  See, 
too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty).



In further support of this assertion, the Veteran submitted 
another letter from Dr. H.D., dated in September 2007.  This 
additional letter reiterated that the Veteran had been under Dr. 
H.D.'s care for metastatic renal cell carcinoma for several 
years, and that the Veteran had informed him of his exposure to 
Agent Orange while serving in Vietnam.  In this letter, however, 
Dr. H.D. identifies a medical study, the Ranch Hand Study, which, 
according to Dr. H.D., showed a 6 percent increase in the 
development of cancer in Veterans similarly exposed to Agent 
Orange and an increased trend towards the development of 
carcinoma as well.  He also cites a Board decision stating the 
Veteran should be given the benefit of the doubt when there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of the matter.  See also 
38 C.F.R. § 3.102.

Although Dr. H.D.'s September 2007 letter more definitively 
suggests that Agent Orange exposure may result in an increased 
risk for the development of cancers such as that claimed by the 
Veteran, it does not specifically address the likelihood the 
Veteran's renal cancer is attributable to Agent Orange exposure.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that 
a medical article or treatise can provide support for a claim, 
but must be combined with an opinion of a medical professional 
and be reflective of the specific facts of a case as opposed to a 
discussion of generic relationships); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (finding that generic medical literature 
that does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish a nexus between current 
disability and military service).  See also Mattern v. West, 12 
Vet. App. 222, 228 (1999) (a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional").  See, too, Rucker v. Brown, 10 Vet. App. 
67, 73-74 (1997) (holding that evidence from a scientific journal 
combined with doctor's statements was "adequate to meet the 
threshold test of plausibility").  But see Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (Medical evidence that is speculative, general 
or inconclusive in nature cannot be used to support a claim.).



So this additional letter from this doctor, while not sufficient 
reason to grant the claim, nonetheless is sufficient to trigger 
the duty to assist the Veteran in further developing the claim by 
obtaining further medical comment concerning this determinative 
issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for an appropriate 
VA examination for a medical nexus opinion 
concerning the etiology of his renal cancer.  
Have the examiner specifically comment on the 
likelihood (very likely, as likely as not, or 
unlikely) this cancer and any 
resultant complications are attributable to 
the Veteran's military service - but 
especially addressing any potential 
relationship to his presumed exposure to 
Agent Orange in Vietnam.  And to this end, 
the VA examiner should address the Ranch Hand 
study identified by Dr. H.D., as well as any 
other pertinent medical literature or 
treatise.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

To facilitate making this important 
determination, the claims file, including a 
complete copy of this remand, must be made 
available to the designated examiner for 
review of the pertinent medical and other 
history.  The examiner must discuss the 
medical rationale of the opinion, whether 
favorable or unfavorable, if necessary citing 
to specific evidence in the record.

The Veteran is hereby advised that failure to 
report for this examination, without good 
cause, may have detrimental consequences on 
this pending claim for service connection.  
See 38 C.F.R. § 3.655.

2.	Then readjudicate the claim in light of 
all additional evidence obtained.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them time to respond to it before returning 
the file to the Board for further appellate 
consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


